DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

KELACO CORPORATION d/b/a KELACO CONSTRUCTION COMPANY,
                  a Florida corporation,
                        Appellant,

                                     v.

BEST TRUSS COMPANY, INC. and LEDGER L. KELLIER, REVEREND,
            TRUST/LEDGER L. KELLIER, Trustee,
                         Appellee.

                               No. 4D20-1113

                               [May 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE12-2512.

  Cullin O’Brien of Cullin O’Brien Law, P.A., Fort Lauderdale, for
appellant.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and
Jorge J. Del Valle and Dania L. La Civita of the Law Offices of Del Valle &
La Civita, for appellee Best Truss Company, Inc.

PER CURIAM.

   Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.